COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00426-CR


ROBERT PAUL                                                             APPELLANT
RAINCSUK

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

      FROM COUNTY CRIMINAL COURT NO. 4 OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant Robert Paul Raincsuk attempts to appeal the trial court’s May

29, 2012 deferred adjudication community supervision order assessing six

months of community supervision, a $100 fine, and $190 in court costs for his

misdemeanor terroristic threat charge. The trial court’s certification of his right to

appeal states that this “is a plea-bargain case, and the defendant has NO right of

appeal.”
      1
       See Tex. R. App. P. 47.4.
      On September 17, 2012, we notified Appellant about the statement on the

trial court’s certification and informed him that unless he or any party desiring to

continue the appeal filed with the court, on or before September 27, 2012, a

response showing grounds for continuing the appeal, the appeal may be

dismissed.2 See Tex. R. App. P. 25.2(a)(2), (d), 44.3. Appellant’s response does

not show grounds for continuing the appeal.3 See Tex. R. App. P. 25.2(a)(2)(A),

(B), (d). Therefore, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                    BOB MCCOY
                                                    JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 25, 2012



      2
        Additionally, Appellant filed a motion for new trial on June 18, 2012,
extending the time for filing his notice of appeal until August 27, 2012, but he did
not file his notice of appeal until September 12, 2012. See Tex. R. App. P.
26.2(a)(2).
      3
         Appellant raised ineffective assistance, but this must be raised by petition
for writ of habeas corpus in a plea bargain case. See Tex. Code Crim. Proc.
Ann. art. 11.072 (West 2005); see also Ulloa v. State, 370 S.W.3d 766, 770 (Tex.
App.—Houston [14th Dist.] 2011, pet. ref’d) (stating that a defendant may apply
for a writ of habeas corpus seeking relief from an order of community supervision
if direct appeal is not available under code of criminal procedure article 44.02 and
rule of appellate procedure 25.2).

                                         2